Warner, Chief Justice.
This was an action of ejectment brought by the plaintiff, on the demise of W. E. Williams, administrator of Enoch Johnson, deceased, against the defendant, to recover possession of the north half of a city lot in the city of Columbus. The plaintiff proved title to the premises in dispute by deed to Enoch Johnson, the intestate of the plaintiff’s lessor, dated 20th January, 1859. The defendant claimed title to the premises under a sheriff’s deed made in pursuance of a sale thereof, for taxes. • It appears from the evidence in the record that in the year 1868 Wiley Williams gave in the property in dispute for taxes to the tax receiver, as the agent of Enoch Johnson; the following entry appears to have been made on the tax digest for 1868: “Lower town, six hundred and sixty-eighth district, G. M., Muscogee county, Georgia; Wiley Williams, agent for estate of Enoch Johnson; value of city property $900 00; amount assessed at one per cent., $3 60; total amount tax, $6 30.” It also appears from the evidence that Wiley Williams was in possession of the property, and controlled it when he gave it in for taxes. A tax ji. fa. was issued against Wiley Williams, as agent as aforesaid, for the sum of $6 30, which was levied on the property and sold by the sheriff, on the 7th of September, 1869, and purchased by the defendant. The sheriff executed a deed to the purchaser for the property sold, in which it is recited, that in obedience to a fieri facias issued by Enoch Willett, tax collector, etc., against Wiley Williams, agent, the property was *455seized and sold, etc. The property was advertised to be sold for state and county taxes against Wiley Williams, agent. It also appears from the evidence in the record that Enoch Johnson died in the state of Louisiana in the year 1860, and that there had been no administration on his estate in this state until May, 1873. On the trial of the case, the plaintiff* excepted to the admission of the sheriff’s deed in evidence for the defendant, and also excepted to the following charge of the court to the jury: “That if the jury believe all the testimony, they should find for the defendant.” There can he no doubt that this property was subject to taxation, under the laws of the state, and if it had not been returned for taxation in the manner as hereinbefore stated by the agent, it could have been assessed and sold by the tax collector, as provided by the 855th and 897th sections of the Code. But the property was returned for taxation by the party who was controlling it as agent, and the 857th section of the Code declares, that “All persons who give in property for persons not resident in the state, shall be personally liable for the taxes, as well as the principal and his property.” The property thus given in by the agent being liable for the payment of the tax due thereon,.under the law, it was properly sold for the payment thereof, and there was no error in admitting the sheriff’s deed in evidence, or in the charge of the court to the jury on the statement of facts contained in the record.
Let the judgment of the court below be affirmed.